DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 53 is objected to because of the following informalities: “The user equipment of claim 512” should be changed to “The user equipment of claim 51”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-41, 43-49, 51-56 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yu et al. (U.S. Patent Application Number: 2014/0010178).
Consider claim 23; Yu discloses a method for beam failure recovery by a base station, comprising: 

a preamble index (par. 77, lines 6-14); and 
at least one of a frequency resource and a time resource (par. 78, lines 5-9); 
indicating, by the base station and to the user equipment, that the at least one set of resources is associated with a first synchronization signal (SS) (par. 77, lines 6-23); 
transmitting, by the base station and to the user equipment, one or more channel state information reference signals (CSI-RSs) and the first SS (par. 44, lines 1-4), the first SS being quasi-colocated with the one or more CSI-RSs (par. 44, lines 1-4); 
receiving, by the base station and from the user equipment, a preamble transmission corresponding to the assigned preamble index on at least one of the frequency resource and the time resource (par. 77, lines 14-24); and 
identifying, by the base station, a beam for communicating with the user equipment based on the received preamble transmission (par. 77, lines 23-28).
Consider claim 24; Yu discloses transmitting, by the base station, on the identified beam for communicating with the user equipment (par. 78, lines 1-5).
Consider claim 25; Yu discloses a first of the one or more CSI-RSs is transmitted on a first beam (par. 55, lines 1-8) and the SS is transmitted on a second beam different from the first beam (par. 44, lines 1-9).
Consider claim 26; Yu discloses the identified beam is one of the first beam or the second beam (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 27; Yu discloses calculating a received signal quality for the received preamble transmission from each of two or more antenna chains (par. 30, lines 10-27), each of the antenna chains 
Consider claim 28; Yu discloses transmitting, by the base station, an identification of signals for beam failure recovery (par. 78, lines 5-9), wherein the signals comprise the first SS (par. 44, lines 1-9) and of the one or more CSI-RSs (par. 55, lines 1-8).
Consider claim 29; Yu discloses the receiving is in response to the transmitting of the one or more CSI-RSs (par. 55, lines 1-8).
Consider claim 30; Yu discloses assigning, by the base station, one or more additional sets of resources (par. 77, lines 6-14), wherein each of the additional sets of resources is associated with an additional SS or an additional CSI-RS (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 31; Yu discloses the resources are beam failure random access channel resources (par. 77; par. 78, lines 5-9).
Consider claim 32; Yu discloses a base station for beam failure recovery, comprising: 
a non-transitory memory storage comprising instructions (par, 110, lines 6-30); and 
one or more processors in communication with the memory, wherein the one or more processors execute the instructions to cause the base station to (par, 110, lines 6-30): 
assign at least one set of random access channel (RACH) resources for beam failure recovery to a user equipment (par. 77; par. 78, lines 5-9), the at least one set of resources comprising:
a preamble index (par. 77, lines 6-14); and 
at least one of a frequency resource and a time resource (par. 78, lines 5-9); 

transmitting, to the user equipment, one or more channel state information reference signals (CSI-RSs) and the first SS (par. 44, lines 1-4), the first SS being quasi-colocated with the one or more CSI-RSs (par. 44, lines 1-4); 
receiving, from the user equipment, a preamble transmission corresponding to the assigned preamble index on at least one of the frequency resource and the time resource (par. 77, lines 14-24); and 
identify a beam for communicating with the user equipment based on the received preamble transmission (par. 77, lines 23-28).
Consider claim 33; Yu discloses cause the base station to transmit on the identified beam for communication with the user equipment (par. 78, lines 1-5).
Consider claim 34; Yu discloses a first of the one or more CSI-RSs is transmitted on a first beam (par. 55, lines 1-8) and the SS is transmitted on a second beam different from the first beam (par. 44, lines 1-9).
Consider claim 35; Yu discloses the identified beam is one of the first beam or the second beam (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 36; Yu discloses calculating a received signal quality for the received preamble transmission from each of two or more antenna chains (par. 30, lines 10-27), each of the antenna chains set in a different direction corresponding to two of the one or more CSI-RSs (par. 30, lines 10-27); identifying a receive direction of one of the two or more antenna chains that has a highest received signal quality of the received signal qualities calculated (e.g. the best) for each of the two or more antenna chains (par. 30, lines 10-27; par. 77, lines 23-28); and wherein the beam is identified based on the receive direction (par. 77, lines 23-28).
claim 37; Yu discloses transmitting an identification of signals for beam failure recovery (par. 78, lines 5-9), wherein the signals comprise the first SS (par. 44, lines 1-9) and of the one or more CSI-RSs (par. 55, lines 1-8).
Consider claim 38; Yu discloses the receiving is in response to the transmitting of the one or more CSI-RSs (par. 55, lines 1-8).
Consider claim 39; Yu discloses assigning, by the base station, one or more additional sets of resources (par. 77, lines 6-14), wherein each of the additional sets of resources is associated with an additional SS or an additional CSI-RS (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 40; Yu discloses the resources are beam failure random access channel resources (par. 77; par. 78, lines 5-9).
Consider claim 41; Yu discloses a method for communicating with a base station, comprising: 
receiving, by a user equipment and from the base station, an assignment of at least one set of random access channel (RACH) resources for beam failure recovery (par. 77; par. 78, lines 5-9), the at least one set of resources comprising: 
a preamble index (par. 77, lines 6-14); and 
at least one of a frequency resource and a time resource (par. 78, lines 5-9); 
receiving, by the user equipment and from the base station, an indication that the at least one set of resources is associated with a first synchronization signal (SS) (par. 77, lines 6-23); 
receiving, by the user equipment and from the base station, one or more channel state information reference signal (CSI-RSs) and the first SS (par. 44, lines 1-4), the first SS being quasi-colocated with the one or more CSI-RSs (par. 44, lines 1-4); 
selecting, based on a measurement of the one or more CSI-RSs, a first of the one or more CSI-RSs for beam failure recovery (par. 77, lines 19-23); and 

Consider claim 43; Yu discloses receiving, by the user equipment and from the base station, a communication on a beam identified by the base station in response to the preamble transmission (par. 78, lines 1-5).
Consider claim 44; Yu discloses a first of the one or more CSI-RSs is transmitted on a first beam (par. 55, lines 1-8) and the SS is transmitted on a second beam different from the first beam (par. 44, lines 1-9).
Consider claim 45; Yu discloses the identified beam is one of the first beam or the second beam (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 46; Yu discloses receiving, by the user equipment and from the base station, an identification of signals for beam failure recovery (par. 78, lines 5-9), wherein the signals comprise the first SS (par. 44, lines 1-9) and of the one or more CSI-RSs (par. 55, lines 1-8).
Consider claim 47; Yu discloses receiving, by the user equipment and from the base station, an assignment of one or more additional sets of resources (par. 77, lines 6-14), wherein each of the additional sets of resources is associated with an additional SS or an additional CSI-RS (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 48; Yu discloses the resources are beam failure random access channel resources (par. 77; par. 78, lines 5-9).
Consider claim 49; Yu discloses a user equipment for communicating with a base station, comprising:
a non-transitory memory storage comprising instructions (par, 110, lines 6-30); and 

receive, by a user equipment and from the base station, an assignment of at least one set of random access channel (RACH) resources for beam failure recovery (par. 77; par. 78, lines 5-9), the at least one set of resources comprising: 
a preamble index (par. 77, lines 6-14); and 
at least one of a frequency resource and a time resource (par. 78, lines 5-9); 
receive, by the user equipment and from the base station, an indication that the at least one set of resources is associated with a first synchronization signal (SS) (par. 77, lines 6-23); 
receive, by the user equipment and from the base station, one or more channel state information reference signal (CSI-RSs) and the first SS (par. 44, lines 1-4), the first SS being quasi-colocated with the one or more CSI-RSs (par. 44, lines 1-4); 
select, based on a measurement of the one or more CSI-RSs, a first of the one or more CSI-RSs for beam failure recovery (par. 77, lines 19-23); and 
transmit, by the user equipment to the base station, a preamble corresponding to the assigned preamble index on at least one of the frequency resource and the time resource in response to selecting the first CSI-RS (par. 77, lines 14-24).
Consider claim 51; Yu discloses receiving, by the user equipment and from the base station, a communication on a beam identified by the base station in response to the preamble transmission (par. 78, lines 1-5).
Consider claim 52; Yu discloses a first of the one or more CSI-RSs is transmitted on a first beam (par. 55, lines 1-8) and the SS is transmitted on a second beam different from the first beam (par. 44, lines 1-9).
claim 53; Yu discloses the identified beam is one of the first beam or the second beam (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 54; Yu discloses receiving, by the user equipment and from the base station, an identification of signals for beam failure recovery (par. 78, lines 5-9), wherein the signals comprise the first SS (par. 44, lines 1-9) and of the one or more CSI-RSs (par. 55, lines 1-8).
Consider claim 55; Yu discloses receiving, by the user equipment and from the base station, an assignment of one or more additional sets of resources (par. 77, lines 6-14), wherein each of the additional sets of resources is associated with an additional SS or an additional CSI-RS (par. 44, lines 1-9; par. 55, lines 1-8).
Consider claim 56; Yu discloses the resources are beam failure random access channel resources (par. 77; par. 78, lines 5-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 42, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent Application Number: 2014/0010178) in view of Yum et al. (U.S. Patent Application Number: 2017/0086195).
Consider claim 42; Yu discloses the claimed invention except: measuring, by the user equipment, a received power associated with the first CSI-RS, and wherein the selecting is based on the measured received power.

It is an object of Yu’s invention to provide a method for transmission and reception of a random access channel. It is object of Yum’s invention to provide a method for transmitting channel state information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yu by including measuring power, as taught by Yum, for the purpose of effectively providing services in a telecommunications network.
Consider claim 50; Yu discloses the claimed invention except: measuring, by the user equipment, a received power associated with the first CSI-RS, and wherein the selecting is based on the measured received power.
In an analogous art Yum discloses measuring, by the user equipment, a received power associated with the first CSI-RS (par. 126, line 1 – par. 127, line 9), and wherein the selecting is based on the measured received power (par. 126, line 1 – par. 127, line 9).
It is an object of Yu’s invention to provide a method for transmission and reception of a random access channel. It is object of Yum’s invention to provide a method for transmitting channel state information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yu by including measuring power, as taught by Yum, for the purpose of effectively providing services in a telecommunications network.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/             Primary Examiner, Art Unit 2646